EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on 11/04/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A device, comprising:
a display panel, configured to display a first image data; a storage circuit, configured to store the first image data and instructions of: 
receiving at least one first mark content and a first region information of a region of interest, wherein the region of interest is to be selected from the first image data; and 
, wherein the instruction further includes:
automatically presenting a mark option window on the display panel after the region of interest is selected from the first image data, wherein the text input window is configured to input the at least one first mark content, and the mark option window is configured to present a plurality of options including the at least one first mark content, 
wherein parameters of an artificial intelligence model are trained according to the first image data, the first region information, and the at least one first mark content, the artificial intelligence model generates an image recognition output when a second image data is input to the artificial intelligence model having been trained, the image recognition output includes at least one second region information or at least one second mark content.

2. The device of claim 1, wherein the step of receiving the first region information of the region of interest includes: storing a position information of at least one first pixel, wherein the at least one first pixel is located around an edge of the region of interest or at a geometric center of the region of interest.

3. The device of claim 1, wherein the at least one first pixel encloses the region of interest, or wherein the region of interest is locatable according to the at least one first pixel. 
4. The device of claim 2, wherein: the first image data is dynamic image data, the 
the first image data is static image data, the first image data includes a plurality of pixels arranged in an array, and the plurality of pixels includes the at least one first pixel.

5. The device of claim 1, wherein the at least one first mark content includes at least one of an atypical cell tissue, suspected wound, suspected disease, suspected tumor, suspected benign tumor, and suspected malignant tumor.

6. The device of claim 1, wherein the step of connecting the first region information of the region of interest to the at least one first mark content comprises: storing the first region information of the region of interest and the at least one first mark content in a JavaScript Object Notation file format.

7. (cancelled)

8. (currently amended) The device of claim 1 

9. (cancelled)

1 

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, Reicher et al. (US Publication 2018/0060535) teaches a device, comprising:
a display panel, configured to display a first image data; a storage circuit, configured to store the first image data and instructions of: 
receiving at least one first mark content and a first region information of a region of interest, wherein the region of interest is to be selected from the first image data; and 
connecting the first region information of the region of interest to the at least one first mark content; and a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage circuit (paragraph 117 and 118; figure 19).

Goede (U.S. Publication 2020/0243183) teaches a device, comprising:
a display panel, configured to display a first image data; a storage circuit, configured to store the first image data and instructions of: 
receiving at least one first mark content and a first region information of a region of interest, wherein the region of interest is to be selected from the first image data; and 


Roger (U.S. Publication 2019/0076125) teaches a system annotating medical image wherein annotation is associating identifying and marking tumor, scar tissue etc (paragraph 0039).


However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “
A device, comprising:
a display panel, configured to display a first image data; a storage circuit, configured to store the first image data and instructions of: 
receiving at least one first mark content and a first region information of a region of interest, wherein the region of interest is to be selected from the first image data; and 
connecting the first region information of the region of interest to the at least one first mark content; and a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage circuit, wherein the instruction further includes:
automatically presenting a mark option window on the display panel after the region of interest is selected from the first image data, wherein the text input window is configured to input the at least one first mark content, and the mark option window is configured to present a plurality of options including the at least one first mark content, 
wherein parameters of an artificial intelligence model are trained according to the first image data, the first region information, and the at least one first mark content, the artificial intelligence model generates an image recognition output when a second image data is input to the artificial intelligence model having been trained, the image recognition output includes at least one second region information or at least one second mark content.” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175